ANSTEAD, Judge,
dissenting.
In my view a provision of an insurance policy providing for coverage in excess of that provided by other insurance policies is excess coverage whether you call it that or not. In this case, the insurance company has been held liable to pay only that portion of appellants’ claim in excess of the amount paid by appellants’ automobile no-fault insurance benefits. This is the same situation involved in Republic National Insurance Company v. Hiatt, 400 So.2d 854 (Fla. 1st DCA 1981), where the policy provided, by use of a deductible, that it would only pay that portion of a claim in excess of that paid by other coverages held by the insured. The insureds do not contend that the provisions in the appellee’s policy are unlawful. Indeed, such provisions make good sense and are endorsed by the legislature. However, at the same time, the legislature has required a clear warning as to the excess insurance provisions in order to insure that our citizens know exactly what they are paying for.